PER CURIAM.
There is no showing that the trial court abused its discretion in granting the mother’s motion for modification of child support in light of the evidence of changed circumstances. Department of Health & Rehab. Servs. v. Walker, 411 So.2d 347 (Fla. 2d DCA 1982).
The issue of the husband’s equity in the marital home was never presented to the trial court and, therefore, cannot be considered on appeal. Dober v. Worrell, 401 So.2d 1322 (Fla.1981); Sparta State Bank v. Pape, 477 So.2d 3 (Fla. 5th DCA 1985).
Affirmed.